            Case 1:19-cr-00416-AKH Document 47 Filed 10/06/20 Page 1 of 1
            Case 1:19-cr-00416-AKH Document 46 Filed 10/02/20 Page 1 of 1




 Federal Defenders                                                                 Southern District
                                                   52 Duane Street-10th Floor, New York, NY 10007
 OF NEW YORK, INC.                                           Tel : (212) 417-8700 Fax: (212) 571-0392


 David E. Patton
 Executi11e Director

                                    October 2, 2020

BYECF

The Honorable Alvin K. Hellerstein
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

RE:      United States v. Dariel Polanco. et al.
         19 CR 416 (AKH)

Dear Judge Hellerstein:                                              ,

       I write with the consent of the Governmen1 and counsel for co-defendant
Dauri Polanco, to respectfully request a 60 day adjournment of the status
conference scheduled in the above captioned matter for October 7, 2020. As noted in
a prior request for an adjournment, an anticipated disposition in this matter will
require in-person meetings between the Government and Mr. Dariel Polanco,
pursuant to 18 U.S.C. § 3553(f), which meetings have not been possible to date due
to the restrictions arising from COVID-19.

     Both Dariel and Dauri Polanco consent to the exclusion of time under the
Speedy Trial Act.


                                              Respectfully submitted,

                                               Is I Amy Gallicchio

                                              Amy Gallicchio
                                              Assistant Federal Defender
                                              0: 212-417-8728
                                              M: 917-612-3274

Cc:      AUSA Nicholas Chiuchiolo
         David Stern, Esq.
